Citation Nr: 0731290	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right foot disability.

2.  Entitlement to service connection for right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Subsequently, the case was 
transferred to the Montgomery, Alabama RO.   

Although the RO has adjudicated the issue of entitlement to 
service connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for right foot disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  In May 1981, the RO denied the veteran's claim of service 
connection for right foot disability.  The veteran did not 
perfect an appeal to that claim and that decision is final.  

2.  Evidence submitted subsequent to the May 1981 decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim that denied service connection for right 
foot disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1981, the RO denied the veteran's claim for service 
connection for right foot disability because there was no 
evidence that the veteran currently suffered from a 
disability.  The veteran did not file a notice of 
disagreement within one year, and the decision became final.  
38 C.F.R. § 20.302.

The veteran submitted a claim to reopen in October 2002 and, 
subsequently, submitted a private medical record noting that 
he has arthritis of the right foot.  VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the private 
medical record is new evidence because it was not previously 
considered by VA decision makers in May 1981.  The evidence 
is material because it relates to the reason for denial by 
providing medical evidence of a current disability.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Given the favorable nature of the Board's 
decision with regard to the claim to reopen, the veteran will 
not be prejudiced by the Board's decision even if the duty to 
notify and duty to assist provisions contained in the law 
have not been completely satisfied.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for right foot disability is reopened.


REMAND

As the Board has determined that the previously denied claim 
for service connection for right foot disability has been 
reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 394(1993).  In the opinion of the Board, additional 
development is necessary. 

The veteran contends that he injured his right foot while 
performing drills.  Service medical records, dated March and 
April 1973 and April 1974, note complaints of right ankle 
pain and injury.  Given the private medical record diagnosing 
the veteran with right foot arthritis, a VA medical opinion 
is necessary for the proper adjudication of this claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
examination in order to ascertain the nature and 
etiology of any current right foot disability.  
After reviewing the entire record, the examiner 
should express an opinion as to whether it is at 
least as likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's right foot 
disability was manifested in service.  The claim's 
folder must be made available to and reviewed by 
the examiner in conjunction with the scheduled 
examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


